MEMORANDUM **
This is a petition for review from the Board of Immigration Appeals’ (“BIA”) decision denying petitioner’s motion to reopen removal proceedings. We review the denial of a motion to reopen for abuse of discretion. Perez v. Mukasey, 516 F.3d 770, 773 (9th Cir.2008).
An alien who is subject to a final order of removal is limited to filing one motion to reopen removal proceedings, and that motion must be filed within 90 days of the date of entry of a final order of removal. 8 U.S.C. § 1229a(c)(7)(A), (C)(i); 8 C.F.R. § 1003.2(c)(2). The BIA dismissed petitioners’ appeal on April 30, 2007. Petitioner’s motion to reopen was filed on February 4, 2008. Because petitioner’s motion to reopen was filed beyond the 90-day deadline, and petitioner has not contended that any exceptions to this time limit apply, the BIA did not abuse its discretion in denying petitioner’s untimely motion to reopen. See id.
Accordingly, respondent’s motion for summary disposition in part is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
We lack jurisdiction to review the BIA’s refusal to sua sponte reopen proceedings. See Ekimian v. INS, 303 F.3d 1153, 1160 (9th Cir.2002). We therefore dismiss in part this petition for review.
We lack jurisdiction to stay petitioner’s voluntary departure, which expired prior to the filing of this petition for review. See Garcia v. Ashcroft, 368 F.3d 1157, 1159-60 (9th Cir.2004). Accordingly, petitioner’s request to stay voluntary departure is denied.
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.